EXHIBIT 5
2/24/2021                                                Yahoo Mail - Admin Update 1-15-21




     Admin Update 1-15-21

     From: Treasure Mountain Junior High (noreply@pcschools.us)

     To:     holly_mcclure88@yahoo.com

     Date: Friday, January 15, 2021, 01:30 PM MST



     Parents, Guardians, and Students,

     Please take a moment to read the attached letter with updates on the "Test to Stay" program, free community testing
     times on the 19th, and Parent-Teacher Conferences.

     Thank you,

     Mr. Fine

     --
     Caleb Fine
     Principal
     Treasure Mountain Junior High
     435-645-5640
     cﬁne@pcschools.us



                                        Attached Files
       TMJH Parent Letter January 15, 2021.pdf
       Spanish TMJH Parent Letter January 15, 2021.pdf


       unsubscribe




                                                                                                                           1/1
January 15, 2021

Treasure Mountain Junior High and Park City Community:

With a lot of changes this week, we want to thank our students, teachers, and families for
adapting quickly and continuing to engage in learning. The attendance this week has been
great, let’s make sure that continues next week during our live classes as well!

On Monday, January 25, we will implement the Test to Stay program. Our ultimate goal is to
remain open as a school and this program, which has begun statewide, is a measure to do so. It
is important for our community to understand that by implementing Test to Stay, our school will
remain open, even if COVID-19 cases rise above 15.

Test to Stay will continue as long we have adequate testing supplies and community
transmission rates are high. We understand that testing all students and staff is something new
and presents new challenges, but we appreciate your support and cooperation to help our
school remain open and keep our students and staff safe.

Next week all parents/guardians will receive an email with their student’s date and time for
testing at Treasure Mountain. The schedule will be a two week rotation, beginning January 25,
so not all students will be tested in the first week. We will send a reminder email each Friday
prior to the week of testing for those scheduled the following week.

Please make sure your student is registered in RedCap prior to their testing date​ ​and read
the information below so we are all prepared to begin upon return.

We also need to clarify the free testing times on January 19th at PCHS will be from 12pm-7pm,
this is open to all students and community members.

Finally, Virtual Parent Teacher Conferences are February 3rd from 3pm-6pm. Sign ups will be
available from January 25th until 2pm on February 1st. Please visit tmjh.pcschools.us to sign
up for conference times.

Thank you again for your support during this unique year,



Treasure Mountain Junior High Administration
Test to Stay

  ●   Registering for COVID testing
      The State of Utah uses RedCap to track testing within educational institutions. To give
      consent for testing, all parent/guardians must complete the RedCap registration for each
      of their students. If you chose not to do the online registration, you may email
      kward@pcschools.us to receive a paper consent form.

      RedCap Registration Link (Please note this is the correct link even though it says
      Park City High School):
      https://c19.health.utah.gov/surveys/?s=3XDE77E4CK&dagid=PTI-ParkCityHigh

  ●   What if my student has tested positive for COVID-19 in the last 90 days?
      A documented positive COVID test is sufficient for the 90 day timeframe. After 90 days
      from the date of positivity students will be required to be part of the testing program at
      the school.

  ●   COVID-19 Testing Schedule for all students
      We will be testing approximately 100 students per day on a two week rotation. The
      schedule will be sent to all families as soon as it is available.

  ●   What if we do not want our student tested?
      If you choose not to have your student tested, they will need to become a remote
      learning student while “Test to Stay” in effect. Students are also not allowed to
      participate in athletics or in-person extracurricular activities without regular testing at the
      school.

  ●   What type of test is used?
      The school uses a rapid BinaxNOW COVID-19 test. This entails a nose swab and
      returns results within 15 minutes.
15 de enero de 2021


La escuela secundaria Treasure Mountain y la comunidad de Park City:

Con muchos cambios esta semana, queremos agradecer a nuestros estudiantes, profesores y
familias por adaptarse rápidamente y seguir aprendiendo. La asistencia esta semana ha sido
genial, ¡asegurémonos de que continúe la próxima semana durante nuestras clases en vivo
también!

El lunes 25 de enero, implementaremos el programa "Test to Stay". Nuestro objetivo final es
permanecer abiertos como escuela y este programa, que ha comenzado en todo el estado, es
una medida para hacerlo. Es importante que nuestra comunidad entienda que implementando
el programa Test to Stay, nuestra escuela permanecerá abierta, incluso si los casos de
COVID-19 superan los 15.

Test to Stay continuará mientras tengamos suministros adecuados para las pruebas y las tasas
de transmisión de la comunidad sean altas. Entendemos que hacer pruebas a todos los
estudiantes y al personal es algo nuevo y presenta nuevos desafíos, pero apreciamos su apoyo
y cooperación para ayudar a nuestra escuela a permanecer abierta y mantener a nuestros
estudiantes y personal seguros.

La semana que viene todos los padres/tutores recibirán un correo electrónico con la fecha y
hora de los exámenes en Treasure Mountain. El horario será una rotación de dos semanas,
comenzando el 25 de enero, así que no todos los estudiantes serán examinados en la primera
semana. Enviaremos un correo electrónico recordatorio cada viernes antes de la semana de
exámenes para aquellos programados para la siguiente semana.

Por favor, asegúrense de que se han inscrito para el examen en RedCap y lean la información
de abajo para que estemos preparados para comenzar a la vuelta.

También necesitamos aclarar que el horario de exámenes gratuitos el 19 de enero en PCHS
será de 12pm-7pm, esto está abierto a todos los estudiantes y miembros de la comunidad.

Finalmente, las conferencias de padres y maestros virtuales son el 3 de febrero de 3pm-6pm.
Las inscripciones estarán disponibles desde el 25 de enero hasta las 2pm del 1 de febrero. Por
favor visite tmjh.pcschools.us para inscribirse en los horarios de las conferencias.

Gracias de nuevo por su apoyo durante este año único,


Administración de la Escuela Secundaria de Treasure Mountain
Programa de Test to Stay

Registrarse para la prueba COVID
El estado de Utah usa RedCap para rastrear las pruebas dentro de las instituciones educativas.
Dar consentimiento para la prueba, todos los padres / tutores deben completar el registro de
RedCap para cada de sus alumnos. Si elige no realizar el registro en línea, puede enviar un
correo electrónico kward@pcschools.us para recibir un formulario de consentimiento en papel.

Enlace de registro de RedCap:
https://c19.health.utah.gov/surveys/?s=3XDE77E4CK&dagid=PTI-ParkCityHigh

¿Qué pasa si mi estudiante ha dado positivo por COVID-19 en los últimos 90 días?
Una prueba COVID positiva documentada es suficiente para el período de 90 días. Después de
90 días a partir de la fecha de positividad, los estudiantes deberán ser parte del programa de
pruebas en la escuela.

Calendario de pruebas COVID-19 para todos los estudiantes:
Evaluaremos aproximadamente a 150 estudiantes por día en una rotación de dos semanas. los
El horario se enviará a todas las familias tan pronto como esté disponible.

¿Qué pasa si no queremos que nuestro estudiante sea evaluado?
Si elige que su estudiante no sea examinado, deberá convertirse en un
estudiante de aprendizaje mientras "Prueba para permanecer" en efecto. Los estudiantes
tampoco pueden participar en deportes o actividades extracurriculares en persona sin
exámenes regulares en la escuela.

¿Qué tipo de prueba se utiliza?
La escuela utiliza una prueba rápida BinaxNOW COVID-19. Esto implica un hisopo nasal y
devuelve resultados en 15 minutos.
